DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to amendment filed on 02/08/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 
Response to Amendment
	The Examiner has acknowledged the amended claims 1 – 19 and the submission of new claim 20.
Response to Arguments
Applicant's arguments filed on 02/08/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument (page 9) that Yu lacks any suggestion that the user is posting, on the SNS (let alone on a page addressed to the dedicated apparatus), a request to use any resource.
The Examiner respectfully disagrees with Applicant’s assertion because Yu discloses that as a resource, existing social graphs of users are becoming large and unwieldy. As used herein, the term social graph refers generally to a community or a representation of a community of friends and relationships associated with a user in one or more social networking or similar services (paragraph [0020]. Yu further discloses that it is becoming difficult to manage the additions to the user's social graph as well as manage the privacy of status information, shared content and resources, and other similar social networking activities. Traditionally, users manually set and manage the visibility and access to shared resources and content. For example, users can generally identify whether or not some particular content or resources should be shared with a specific group of friends (see paragraph [0021]).
Thus, Yu does disclose the idea of using a social networking platform to request for shared content.  The Examiner wants to point out to the Applicant that the Examiner has not giving any patentable weight to the term ”a page addressed to the dedicated apparatus” because the specification has no support for such term.
In response to Applicant’s argument (page 9) that Kishida has an administrator that may set a user's access for a printer, but there is no suggestion that access would be set based upon whether the administrator trust relationship with the apparatus.
The Examiner respectfully disagrees with Applicant’s argument because Kishida discloses that the user having the approval authority may permit another user to use the apparatus 20 in a range of the utilization authority of the user. Kishida further discloses a system for managing the utilization of apparatuses 20 provided in an organization such as a company or a school (inherently there must be a trust relationship with the apparatus 20 since it belongs to the school)(see paragraph [0018]).
Kishida discloses that the user who is registered in the apparatus management system 10 is authenticated by the apparatus management system 10 by inputting a registered user ID (identification information) and a password in the apparatus 20 or swiping an IC card that retains the user ID through an ancillary reader of the apparatus 20. If the authentication 20 can be used in a range of a utilization authority of the user who is registered in the apparatus management system 10 (see paragraph [0021]).
 Applicant argued that Yu's figure 4 only suggests that a request from one user to use a resource of another user occurs. This is not the same as a user requesting, to the page of a dedicated apparatus, a request to use the apparatus and the system then consequently checking if there is some other (second) user that both is trusted by that apparatus and also has a trust relationship with the requesting (first) user. Kishida fails to remedy this deficiency.
Again, the Examiner has not giving any patentable weight to the term “a user requesting, to the page of a dedicated apparatus”. The Examiner has reviewed pages 28 – 29 regarding support for such limitation, but unable to find it as recited in the claims.
Applicant also argued that claims 16 and 17 include similar features and distinguish from Yu and Kishida for similar reasons.
The Examiner contends that the combination of Yu and Kishida reads on the claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  It is suggested to insert --- first --- (line 6, before user).  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  It is suggested to insert --- dedicated --- (line 3, before apparatus).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 16, and 18, the limitation of “the first user posting the request for authorization on a page addressed to the dedicated apparatus using a social networking service (SNS)” is not described in the specification.  It has not been disclosed how such limitation is taken place in the disclosure.  Therefore, one skilled in the art would not know how to make and/or use the invention
Claims 2 – 15, 17, and 19 - 20 are necessarily rejected as being dependent upon the rejection of claims 1 and 16.
	The Examiner has not giving any patentable weight for the added limitation of “request for authorization on a page addressed to the dedicated apparatus”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2013/0198811; hereinafter Yu) in view of Masayoshi KISHIDA (US 20170272445; hereinafter KISHIDA).
Regarding claim 1, Yu discloses an information processing apparatus comprising 
a processor (paragraphs (abstract; fig. 4; [0004 - 0005], [0054]) configured to:
to receive a request for authorization to use a dedicated apparatus from a first user (101a, fig. 1), the first user posting the request for authorization on a page addressed to the dedicated apparatus using a social networking service (SNS) (401, fig. 4; paragraphs [0030 - 0031], [0056]; Yu discloses that the person's contact information is utilized to query the social networking services to determine whether that person is part of the user's social graph and should have more access rights to shared content
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
); 
determine whether the user has a trust relationship with a second user (101b, fig. 1) different from the first user and whether the second user has a trust relationship with the dedicated apparatus (403, fig. 4; paragraphs [0030], lines 14 – 22; [0031, [0056]; Yu discloses that the social networking application 103 can query social networking platforms 107 to determine if the contacts are part of respective social networking services. For example, the social networking application 103 can utilize an application programming interface (API) of the social networking platforms 107 to determine if the person associated with the communications is a member of the social networking service or services ); and 
grant the first user authorization to use the dedicated apparatus when the determination is that the first user has a trust relationship with the second user (407, fig. 4; paragraphs [0012], [0026], Yu discloses that calculate a trust level between a requesting user of the resource and a sharing user of the user, and to grant access rights to the resource to the requesting user if the trust level meets the requirements of the privacy level associated with the resource) and the second user has a trust relationship with the dedicated apparatus ([0056]; Yu discloses that the control logic 205 retrieves a communication history and/or resource sharing history 207 from the UE 101, which is associated with the first user. The first user may have personal information stored in the memory 213).
Yu discloses all the limitations, except for using a dedicated apparatus.
KISHIDA, in an analogous art shows the idea of granting authority to another user to use a dedicated apparatus (paragraphs [0018], [0026], [0083]; KISHIDA discloses that the user having the approval authority may permit another user to use the apparatus 20 in a range of the utilization authority of the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Yu by granting authority to another user to use a dedicated apparatus as evidenced by KISHIDA for the purpose of granting the utilization authority in order to use the dedicated apparatus, thereby providing a safe and user friendly apparatus.
Regarding claim 2, Yu and KISHIDA disclose the information processing apparatus according to Claim 1, wherein the processor grants the first user the authority to use the dedicated apparatus when, on the SNS, the first user requests use of the dedicated apparatus, and the second user approves the use (Yu: paragraphs [0012], [0026]).

wherein the processor grants the first user the authority to use the dedicated apparatus, when the first user posts information related to a request for use of the dedicated apparatus to the dedicated apparatus on the SNS after the trust relationship between the first user and the dedicated apparatus is created (Yu: paragraphs [0012], [0026], Yu discloses that calculate a trust level between a requesting user of the resource and a sharing user of the user, and to grant access rights to the resource to the requesting user if the trust level meets the requirements of the privacy level associated with the resource).
Regarding claim 4, Yu and KISHIDA disclose the information processing apparatus according to Claim 3, wherein a participant having a trust relationship with the dedicated apparatus is allowed to post on the SNS to a display area dedicated to account information of the SNS of the apparatus, and the processor grants the first user the authority to use the dedicated apparatus, when the first user posts information to the display area that is related to a request for use of the dedicated apparatus after the trust relationship between the first user and the apparatus is created (Yu: paragraphs [0031], [0054] [0089]).
	Regarding claim 5, Yu and KISHIDA disclose the information processing apparatus according to Claim 1, wherein the processor grants the first user the authority to use the dedicated apparatus, after the second user creates a group, when the first user posts information within the group that is related to a request for use of the dedicated apparatus, and the second user approves the use, the group being a group to which a plurality of participants belong and in which information is exchanged 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
).
	Regarding claim 6, Yu and KISHIDA disclose the information processing apparatus according to Claim 1, wherein the processor also grants the first user an authority to enter a room in which the apparatus is installed when the processor grants the first user the authority to use the dedicated apparatus (KISHIDA: paragraphs [0018], [0026], [0083]; KISHIDA discloses that the user having the approval authority may permit another user to use the apparatus 20 in a range of the utilization authority of the user).
	Regarding claim 7, Yu and KISHIDA disclose the information processing apparatus according to Claim 2, wherein the processor also grants the first user an authority to enter a room in which the apparatus is installed when the processor grants the first user the authority to use the dedicated apparatus (KISHIDA: paragraphs [0018], [0026], [0083]).
	Regarding claim 8, Yu and KISHIDA disclose the information processing apparatus according to Claim 3, wherein the processor also grants the first user an authority to enter a room in which the dedicated apparatus is installed the processor grants the first user the authority to use the apparatus (KISHIDA: paragraphs [0018], [0026], [0083]).
	Regarding claim 9, Yu and KISHIDA disclose the information processing apparatus according to
Claim 4, wherein the processor also grants the first user an authority to enter a room in which the apparatus is installed when the processor grants the first user the authority to use the dedicated apparatus (KISHIDA: paragraphs [0018], [0026], [0083]).
	Regarding claim 10, Yu and KISHIDA disclose the information processing apparatus according to Claim 5, wherein the processor also grants the first user an authority to enter a room in which the apparatus is installed when the processor grants the first user the authority to use the dedicated apparatus (KISHIDA: paragraphs [0018], [0026], [0083]).

	Regarding claim 20, Yu and KISHIDA disclose the information processing apparatus according to Claim 1, wherein after receiving the request, the processor is configured to automatically determine both whether the first user has the established trust relationship with the second user and also whether the second user has the established trust relationship with the dedicated apparatus (Yu: paragraphs [0012], [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (US 2019/0058684; hereinafter Morrison) in view of Masayoshi KISHIDA (US 2017/0272445; hereinafter KISHIDA), and further in view of Yuki Kawasaki Yamamoto (US 2003/0037110; hereinafter Yamamoto).
	Regarding claim 11, Yu and KISHIDA disclose all the limitation in claim 6, but fails to specifically disclose, wherein after the authority to enter the room is cancelled, the processor grants the first user the authority to enter the room when the first user posts information related to a request for entering the room to the dedicated apparatus on the SNS and a trust relationship between the first user and the dedicated apparatus exists.
Yamamoto, in an analogous art, discloses that wherein after the authority to enter the room is cancelled (paragraph [0157]; Yamamoto discloses that status management section 310 removes the ID, location information, and latest update time of the participant regarded to have exited the room), the processor grants the user the authority to enter the room when the user posts information related to a request for entering the room to the apparatus on the SNS and a trust relationship between the user and the apparatus exists (paragraphs [0134], [0172], [0195]; Yamamoto discloses that If specified-creator push notification has been subscribed to, the member management section 104 sends the message addressed to the room creator 202 and held in trust for the push subscriber 203 to the room creator 202 himself/herself as well as sends push information about the room creator 202 to the push subscriber 203).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Yu and KISHIDA by showing that after the authority to enter the room is cancelled, the processor grants the user the authority to enter the room when the user posts information related to a request for entering the room to the apparatus on the SNS and a trust relationship between the user and the apparatus exists as evidenced by Yamamoto for the purpose of providing participants of a corresponding event with an extemporaneous and useful proximity-based 
	Regarding claim 12, Yu, KISHIDA, and Yamamoto disclose the information processing apparatus according to Claim 7, wherein after the authority to enter the room is cancelled; the processor grants the first user the authority to enter the room when the first user posts information related to a request for entering the room to the apparatus on the SNS and a trust relationship between the first user and the dedicated apparatus (Yamamoto: paragraphs [0134], [0172], [0195]).
	Regarding claim 13, Yu, KISHIDA, and Yamamoto disclose the information processing apparatus according to Claim 8,  wherein, after the authority to enter the room is cancelled; the processor grants the first user the authority to eraser the room when, the first user posts information related to a request for entering the room to the apparatus on the SNS and the trust relationship between the first user and she apparatus  exists (Yamamoto: paragraphs [0134], [0172], [0195]).
	Regarding claim 14, Yu, KISHIDA, and Yamamoto disclose the information processing apparatus according to Claim 9, wherein after the authority to enter the room is cancelled, the processor grants the first user the authority to enter the room when the first user posts information related to a request, for entering the room to the apparatus on the SNS and the trust relationship between the first user and the dedicated apparatus exists (Yamamoto: paragraphs [0134], [0172], [0195]).
	Regarding claim 15, Yu, KISHIDA, and Yamamoto disclose the information processing apparatus according to Claim 10, wherein after the authority to enter the room is cancelled, the processor grants the first user the authority to enter the room when the first user posts information related to a request for entering the room to the apparatus on the SNS and a trust relationship between the first user and the dedicated apparatus (Yamamoto: paragraphs [0134], [0172], [0195]).	


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVES DALENCOURT/Primary Examiner, Art Unit 2457